Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 06/15/2021. Claims 1-4, 6-7, 9-19 are pending. Claims 5 and 8 are canceled.
Claim Objections
Claim 5 objection reconsidered and are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, “wherein the third lens has a smallest effective diameter among the first to fifth lenses”, applicant mentions that this limitation is supported in Figure 1, page 8, line 18 - page 9, line 2. Verifying the specification there is nothing that discloses or provides support for the effective diameter of the first through the fifth lenses. Thus, one of ordinary skill to which it pertains, or with which it is most nearly connected in the art to make and/or use the claimed invention without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 18, “wherein the third lens has a smallest effective diameter among the first to fifth lenses”, renders the claim indefinite because it is unclear how this third lens effective diameter is compared with the rest of the lenses to be the smallest without providing any specific data or details throughout the specification disclosure, figures, data tables. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-10, 12-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20160187621A1) in view of Tsai et al. (US20120092778A1, cited on record).
Independent claim 1, Chen teaches an imaging lens (Figs. 11-12, 6th embodiment, Table 11; [0126] “image capturing device”), comprising: 
a first lens having a positive (+) refractive power (Fig. 11, [0127] “first lens element 610 with positive refractive power” or Table 11, Lens 1 positive refractive power); 
a second lens having a negative (-) refractive power (Fig. 11, [0128] “second lens element 620 with negative refractive power” or Table 11, Lens 2 negative refractive power); 
an iris (Fig. 11, [0126] “an aperture stop 600” or Table 11, Ape. Stop); 
a third lens having a negative (-) refractive power (Fig. 11, [0129] “third lens element 630 with negative refractive power” or Table 11, Lens 3 negative refractive power); 
a fourth lens having a negative (-) refractive power (Fig. 11, [0130] “third lens element 630 with negative refractive power” or Table 11, Lens 4 negative refractive power);
a fifth lens having a positive (+) refractive power (Fig. 11, [0131] “sixth lens element 660 with positive refractive power” or Table 11, Lens 6 as fifth lens positive refractive power), 
a filter (Fig. 11, [0126] “IR-cut filter 670” or Table 11, IR-cut filter); and 
an image sensor (Fig. 11, [0126] “image sensor 690” or Table 11, image sensor 690); 
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the filter, and the image sensor are sequentially arranged along an optical axis from a subject side (see Fig. 11, lenses e.g. 610,620,630,640,660, filter 670, image sensor 690); 
wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø3, and a refractive power of fourth lens is ø4, a conditional expression of |ø2| > |ø4|> |ø3| is satisfied (see Table 11, Lens 2 has refractive power using 1/f2 as |ø2| e.g. |0.20|, Lens 4 has refractive power using 1/f4 as |ø4| e.g. |0.13|, Lens 3 has refractive power using 1/f3 as |ø3| e.g. |0.04|, satisfies |0.20| > |0.13| > |0.04|), and 
Chen does not explicitly teach, wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 <TTL/F < 0.9 is satisfied, and wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens, and 
However, Chen teaches in disclosure conditional expression TTL/F, (from the Table [0136], discloses the value TL/f e.g. 0.98, which is the same ratio TTL/F), and discloses in para. [0042] the focal length of the optical photographing lens assembly is f, and an axial distance between the object-side surface of the first lens element and an image surface is TL, the following condition is satisfied: 0.70<TL/f<1.15.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the ratio between distance from an incident surface of the first lens to an upper surface of the image sensor and focal length of the lens system to the above range in order to keep the optical photographing lens assembly compact (see Chen [0042]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the ratio of the ratio between distance from an incident surface of the first lens to an upper surface of the image sensor and focal length of the lens system to the above range in order to favorably for keeping the optical photographing lens assembly compact (see Chen 0042), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Further, Tsai teaches an optical imaging lens assembly wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030).
Therefore, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as it enables eliminating unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the optical photographing lens assembly of Chen, wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens according to teaching of Tsai for the purpose to eliminate unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).
Claim 2, Chen, Tsai combination teaches invention of claim 1, wherein at least one of the first to fifth lenses includes an aspherical surface (Chen; see Table 11,Lens 1-Lens 4, Lens 6, ASP or Aspheric, [0127-0130,0132]).  
Claim 3, Chen, Tsai combination teaches invention of claim 1, wherein at least one of the first to fifth lenses includes an aspherical inflection point (Chen; see Fig. 11, [0127] Lens 610, image side surface 612 inflection point).  
Claim 4, Chen, Tsai combination teaches invention of claim 1, wherein when a focal distance of the first lens is f1, and an entire focal distance of the imaging lens is F, a conditional expression of 0.35<f1/F<0.45 is satisfied (Chen; Fig. 11, Table 11, given f1 e.g. 2.81, F e.g. 6.10, f1/F, e.g. 0.46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between focal distance of the first lens and focal length of the optical photographing lens assembly since the claimed ranges and the prior art ranges are close enough (i.e. ratio f1/F of 0.46 is close enough to 0.45 as claimed) that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to meet this ratio for the purpose of providing high image quality (see Chen 0007).
Claim 6, Chen, Tsai combination teaches invention of claim 1, wherein, when a refractive index at d line (d-line) of the third lens is nd, a conditional expression of n3d > 1.6 is satisfied (Chen; see Table 11, Lens 3, n3d e.g. 1.639).  
Claim 7, Chen, Tsai combination teaches invention of claim 1, wherein, when an Abbe number of the third lens at d line (d-line) is v3d, a conditional expression of 20 < v3d < 30 is satisfied (Chen, see Table 11, Abbe # or v3d, 23.5).
Claim 9, Chen, Tsai combination teaches invention of claim 1, wherein the first lens is convexly formed at a lens surface of the subject side toward a subject side (Chen, see Fig. 11, [0127] “first lens element 610 object-side surface 611 being convex in paraxial region”, first lens is convexly formed at a lens surface of the subject side toward a subject side).  
Claim 10, Chen, Tsai combination teaches invention of claim 1, wherein the second lens is concavely formed at a lens surface of a light emitting surface from which a light is emitted toward a light emitting direction (Chen, see Fig. 11, [0128] “an image-side surface 622 being concave”, second lens is concavely formed at a lens surface of a light emitting surface from which a light is emitted toward a light emitting direction).  
Claim 12, Chen, Tsai combination teaches invention of claim 1, wherein the fourth lens is concavely formed at a light emitting surface from which a light is emitted (Chen; see [0130] “fourth lens element 640 has an image-side surface 642 being concave”. Fourth lens is concavely formed at a light emitting surface from which a light is emitted).  
Claim 13, Chen, Tsai combination teaches invention of claim 1, wherein the fifth lens is aspheric at a light incident surface and a light emitting surface (see Fig. 11; sixth lens 660 as the fifth lens us aspheric at light incident and emitting surface [0132] “The sixth lens element 660 is made of plastic material, and has the object-side surface 661 and the image-side surface 662 being both aspheric”).  
Claim 15, Chen, Tsai combination teaches invention of claim 4, wherein a radius of curvature of an incident surface of the first lens is formed to be smaller than a radius of curvature of a light emitting surface of the first lens.
Tsai in 6th embodiment does not explicitly teach wherein a radius of curvature of an incident surface of the first lens is formed to be smaller than a radius of curvature of a light emitting surface of the first lens.
However, Chen, in the 1st embodiment teaches a first lens with the same lens power as claimed above, wherein a radius of curvature of an incident surface of the first lens is formed to be smaller than a radius of curvature of a light emitting surface of the first lens (see Fig. 1, Table 1, for Lens 1, a radius of curvature of an incident surface of the first lens is formed to be smaller e.g. surface 2, 3.330 than a radius of curvature of a light emitting surface e.g. surface 3, 98.781 of the first lens).
Chen discloses the claimed invention in the 6th embodiment except for wherein a radius of curvature of an incident surface of the first lens is formed to be smaller than a radius of curvature of a light emitting surface of the first lens. It would have been an obvious matter of choice to configure the first lens wherein a radius of curvature of an incident surface of the first lens is formed to be smaller than a radius of curvature of a light emitting surface of the first lens, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and further being motivated to avoid the stray light, such as the light generated by the specular reflection (Chen, 0030). 
Independent claim 16, Chen teaches an imaging lens (Figs. 11-12, 6th embodiment, Table 11; [0126] “image capturing device”), comprising: 
a first lens having a positive (+) refractive power (Fig. 11, [0127] “first lens element 610 with positive refractive power” or Table 11, Lens 1 positive refractive power); 
a second lens having a negative (-) refractive power (Fig. 11, [0128] “second lens element 620 with negative refractive power” or Table 11, Lens 2 negative refractive power); 
an iris (aperture) (Fig. 11, [0126] “an aperture stop 600” or Table 11, Ape. Stop); 
a third lens having a negative (-) refractive power (Fig. 11, [0129] “third lens element 630 with negative refractive power” or Table 11, Lens 3 negative refractive power); 
a fourth lens having a negative (-) refractive power (Fig. 11, [0130] “third lens element 630 with negative refractive power” or Table 11, Lens 4 negative refractive power); 
a fifth lens having a positive (+) refractive power (Fig. 11, [0131] “sixth lens element 660 with positive refractive power” or Table 11, Lens 6 as fifth lens positive refractive power);
a filter (Fig. 11, [0126] “IR-cut filter 670” or Table 11, IR-cut filter); and 
an image sensor (Fig. 11, [0126] “image sensor 690” or Table 11, image sensor 690), wherein 
the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the filter, and the image sensor are sequentially arranged in that order along an optical axis from a subject side (see Fig. 11, lenses e.g. 610,620,630,640,660, filter 670, image sensor 690); 
wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø3, and a refractive power of fourth lens is ø4, a conditional expression of |ø2| > |ø4|> |ø3| is satisfied (see Table 11, Lens 2 has refractive power using 1/f2 as |ø2| e.g. |0.20|, Lens 4 has refractive power using 1/f4 as |ø4| e.g. |0.13|, Lens 3 has refractive power using 1/f3 as |ø3| e.g. |0.04|, satisfies |0.20| > |0.13| > |0.04|), and 

Chen does not explicitly teach wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 <TTL/F < 0.9 is satisfied, the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter, and the image sensor are sequentially arranged in that order along an optical axis from a subject side, wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens.
However, Chen teaches in disclosure conditional expression TTL/F, (from the Table [0136], discloses the value TL/f e.g. 0.98, which is the same ratio TTL/F), and discloses in para. [0042] the focal length of the optical photographing lens assembly is f, and an axial distance between the object-side surface of the first lens element and an image surface is TL, the following condition is satisfied: 0.70<TL/f<1.15.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the ratio between distance from an incident surface of the first lens to an upper surface of the image sensor and focal length of the lens system to the above range in order to keep the optical photographing lens assembly compact (see Chen [0042]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the ratio of the ratio between distance from an incident surface of the first lens to an upper surface of the image sensor and focal length of the lens system to the above range in order to favorably for keeping the optical photographing lens assembly compact (see Chen 0042), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Further, Tsai teaches an optical imaging lens assembly, the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter, and the image sensor are sequentially arranged in that order along an optical axis from a subject side (see Fig. 10A, 10th embodiment, see [0317-0321],[0322] a lens 1010-1020, an aperture stop 1000, lens 1030-1050, the filter 670, and the image sensor 690 are sequentially arranged in that order along an optical axis from a subject side), wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030).
Therefore, Tsai teaches the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter, and the image sensor are sequentially arranged in that order along an optical axis from a subject side, wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as it enables eliminating unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the optical photographing lens assembly of Chen, where the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter, and the image sensor are sequentially arranged in that order along an optical axis from a subject side, wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens according to teaching of Tsai for the purpose to eliminate unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).
Claim 18, Chen teaches the invention of claim 1, wherein the third lens has a smallest effective diameter among the first to fifth lenses (see ray tracing diagram approximation from Fig. 11, third lens e.g. 630).  
Claim 19, Chen teaches the invention of claim 1, wherein a distance between the third lens and the fourth lens is largest among distances between adjacent lenses of the first to fifth lenses (see Fig. 11, Table 11, see surface 7, distance between third lens and fourth lens e.g. 0.735 is largest among distances between adjacent lenses of the first to fifth lenses).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US20160187621A1), Tsai et al. (US20120092778A1, cited on record) as applied to claim 1 above, and further in view of Sun (US20160216495A1, cited on record).
Claim 14, Chen, Tsai combination teaches invention of claim 1, wherein the second lens and the third lens are made of flint material.  
Chen discloses in para. [0045] the optical photographing lens assembly lens can be made of glass or plastic material.
Chen, Tsai does not explicitly teach wherein the second lens and the third lens are made of flint material.
However, Sun discloses a 5 lens system, wherein the second lens and the third lens are made of flint material (Fig. 1; [0016] “In yet another exemplary embodiment, the second lens is made of flint glass material”. [0017] “In another exemplary embodiment, the third lens is made of flint glass material”. [0029] “The second lens L2 is made of flint glass material. The third lens L3 is made of flint glass material”).
Therefore, Sun teaches wherein the second lens and the third lens are made of flint material as it enables being made of glass instead of plastic in order to reduce the influence of the environmental temperature on the image quality of the projection lens (0005).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure lens of Cjen, wherein the second and third lens material are made of flint material according to teaching by Sun for the purpose of being made of glass instead of plastic in order to reduce the influence of the environmental temperature on the image quality of the projection lens (Sun, [0005]) and since glass is one of known materials with known optical properties, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of such materials enables reducing the influence of the environmental temperature on the image quality of the projection lens (Sun, [0005]), since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). See e.g. §MPEP §2144.07).

Claims 1-4, 9-13, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al.  (US20120092778A1, cited on record).
Independent claim 1, Tsai teaches an imaging lens (Figs. 5A-5B, Fig. 19-20 for Tables 10-11,5th embodiment, [0186-0211]), comprising: 
a first lens having a positive (+) refractive power (Fig. 5A, [0187] e.g. 510 or Fig. 19 for Table 9, e.g. Lens 1, Focal length positive refractive power);
a second lens having a negative (-) refractive power (Fig. 5A, [0188] e.g. 520 or Fig. 19 for Table 9, e.g. Lens 2, Focal length negative refractive power); 
an iris (Fig. 5A, [0192] Aperture e.g. 500 or Fig. 19 for Table 9, Ape Stop);
a third lens having a negative (-) refractive power (Fig. 5A, [0189] e.g. 530 or Fig. 19 for Table 9, e.g. Lens 3, Focal length negative refractive power); 
a fourth lens having a negative (-) refractive power (Fig. 5A, [0190] e.g. 540 or Fig. 19 for Table 9, e.g. Lens 4, Focal length negative refractive power); and
a fifth lens having a positive (+) refractive power (Fig. 5A, [0191] e.g. 550 or Fig. 19 for Table 9, e.g. Lens 5, Focal length positive refractive power), 
wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are sequentially arranged along an optical axis from a subject side (Fig. 5A, Lens e.g. 510, 520, 530, 540, 550);
wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø 3, and a refractive power of fourth lens is ø 4, a conditional expression of | ø 2| > | ø 4| > | ø 3| is satisfied (see Fig. 20 for Table 9, refractive power second lens |1/f2| value e.g. |0.20|, refractive power fourth lens |1/f4| value e.g. |0.16|, refractive power third lens |1/f3| value e.g. |0.01|, condition is satisfied).
Tsai, 5th embodiment, does not explicitly disclose wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens, and wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 <TTL/F < 0.9 is satisfied.
However, Tsai in the alternate embodiment, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030).
Therefore, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as it enables eliminating unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as taught by Tsai 10th embodiment into the system of Thai 5th embodiment for the purpose to eliminate unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).
Further, Tsai teaches wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 <TTL/F < 0.9 is satisfied (see Fig. 5B, given ImgHT = 2.86, see [0210] given TTL/ImgH=1.74, solving for TTL = 4.97, see Fig. 19 for Table 9, f=4.29, value e.g. 1.1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the ratio of a distance from an incident surface of the first lens to an upper surface of the image sensor and focal length of the system to the above range in order to provide an optical imaging lens assembly that features better image quality and is compact while maintaining a moderate total track length (see Tsai [0007]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the ratio of a distance from an incident surface of the first lens to an upper surface of the image sensor and focal length of the system to the above range in order to provide an optical imaging lens assembly that features better image quality and is compact while maintaining a moderate total track length (see Tsai 0007), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).

Claim 2, Tsai teaches the invention of claim 1, wherein at least one of the first to fifth lenses includes an aspherical surface (see Fig. 5A, and see [0187-0191] e.g. 510-550 includes aspherical surface).
Claim 3, Tsai teaches the invention of claim 1, wherein at least one of the first to fifth lenses includes an aspherical inflection point (see Fig. 5A, or see [0190-0191] e.g. 540 or 550 includes an aspherical inflection point).
Claim 4, Tsai teaches the invention of claim 1, wherein when a focal distance of the first lens is f1, and an entire focal distance of the imaging lens is F, a conditional expression of 0.35<f1/F<0.45 is satisfied (see Fig. 19 for Table 9, f1=2.38, F=4.29 e.g. 0.55).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the ratio of the focal length of the first lens and focal length of the system to the above range in order to provide an optical imaging lens assembly that features better image quality and is compact while maintaining a moderate total track length (see Tsai [0007]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the ratio of the focal length of the first lens and focal length of the system to the above range in order to provide an optical imaging lens assembly that features better image quality and is compact while maintaining a moderate total track length (see Tsai 0007), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Claim 9, Tsai teaches the invention of claim 1, wherein the first lens is convexly formed at a lens surface of the subject side toward a subject side (see Fig. 5A, [0187] first lens e.g. 510, convexly formed surface e.g. 511 optical axis of the subject side toward subject side).
Claim 10, Tsai teaches the invention of claim 1, wherein the second lens is concavely formed at a lens surface of a light emitting surface from which a light is emitted toward a light emitting direction (see Fig. 5A, [0188] second lens e.g. 520, concavely formed at a lens surface e.g. 522 optical axis of a light emitting surface from which a light is emitted toward a light emitting direction).
Claim 11, Tsai teaches the invention of claim 1, wherein the third lens is concavely formed at a light incident surface and a light emitting surface (see Fig. 5A, [0189], third lens e.g. 530 concavely formed at a light incident surface e.g. 531 optical axis and a light emitting surface e.g. 532 at the periphery surface).
Claim 12, Tsai teaches the invention of claim 1, wherein the fourth lens is concavely formed at a light emitting surface from which a light is emitted (see Fig. 5A, [0190], fourth lens e.g. 540 is concavely formed at a light emitting surface e.g. 542 optical axis, from which a light is emitted).
Claim 13, Tsai teaches the invention of claim 1, wherein the fifth lens is aspheric at a light incident surface and a light emitting surface (see Fig. 5A, and see [0191] fifth lens e.g. 550 is aspheric at a light incident surface e.g. 551 and a light emitting surface e.g. 552).
Independent claim 16, Tsai teaches an imaging lens (Figs. 5A-5B, Fig. 19-20 for Tables 10-11,5th embodiment, [0186-0211]), comprising: 
a first lens having a positive (+) refractive power (Fig. 5A, [0187] e.g. 510 or Fig. 19 for Table 9, e.g. Lens 1, Focal length positive refractive power);
a second lens having a negative (-) refractive power (Fig. 5A, [0188] e.g. 520 or Fig. 19 for Table 9, e.g. Lens 2, Focal length negative refractive power); 
an iris (aperture) (Fig. 5A, [0192] Aperture e.g. 500 or Fig. 19 for Table 9, Ape Stop);
a third lens having a negative (-) refractive power (Fig. 5A, [0189] e.g. 530 or Fig. 19 for Table 9, e.g. Lens 3, Focal length negative refractive power); 
a fourth lens having a negative (-) refractive power (Fig. 5A, [0190] e.g. 540 or Fig. 19 for Table 9, e.g. Lens 4, Focal length negative refractive power);
a fifth lens having a positive (+) refractive power (Fig. 5A, [0191] e.g. 550 or Fig. 19 for Table 9, e.g. Lens 5, Focal length positive refractive power); 
a filter (see Fig. 5A, [0193] IR filter e.g. 560); and 
an image sensor (Fig. 5A, [0193] image plane e.g. 570 where the image sensor is located or Fig. 19 for Table 9, Image), wherein
the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter, and the image senor are sequentially arranged in that order along an optical axis from a subject side (Fig. 5A, Lens e.g. 510, 520, 530, 540, 550);
wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø 3, and a refractive power of fourth lens is ø 4, a conditional expression of | ø 2| > | ø 4| > | ø 3| is satisfied.
Tsai, 5th embodiment, does not explicitly disclose wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens andthe third lens, and wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 <TTL/F < 0.9 is satisfied.
However, Tsai in the alternate embodiment, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030).
Therefore, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as it enables eliminating unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as taught by Tsai 10th embodiment into the system of Thai 5th embodiment for the purpose to eliminate unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).
Further, Tsai teaches wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 <TTL/F < 0.9 is satisfied (see Fig. 5B, given ImgHT = 2.86, see [0210] given TTL/ImgH=1.74, solving for TTL = 4.97, see Fig. 19 for Table 9, f=4.29, value e.g. 1.1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the ratio of a distance from an incident surface of the first lens to an upper surface of the image sensor and focal length of the system to the above range in order to provide an optical imaging lens assembly that features better image quality and is compact while maintaining a moderate total track length (see Tsai [0007]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the ratio of a distance from an incident surface of the first lens to an upper surface of the image sensor and focal length of the system to the above range in order to provide an optical imaging lens assembly that features better image quality and is compact while maintaining a moderate total track length (see Tsai 0007), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).

Independent claim 17, Tsai teaches an imaging lens (Figs. 5A-5B, Fig. 19-20 for Tables 10-11,5th embodiment, [0186-0211]), comprising:
a first lens convexly formed at a lens surface of a subject side (see Fig. 5A, [0187] first lens e.g. 510, convexly formed surface e.g. 511 optical axis of the subject side toward subject side);
a second lens concavely formed at a light emitting surface from which a light is emitted (see Fig. 5A, [0188] second lens e.g. 520, concavely formed at a lens surface e.g. 522 optical axis of a light emitting surface from which a light is emitted toward a light emitting direction); 
an iris (aperture) (Fig. 5A, [0192] Aperture e.g. 500 or Fig. 19 for Table 10, Ape Stop);
a third lens concavely formed at an incident surface and a light emitting surface (see Fig. 5A, [0189], third lens e.g. 530 concavely formed at a light incident surface e.g. 531 optical axis and a light emitting surface e.g. 532 at the periphery surface); 
a fourth lens concavely formed at a light emitting surface (see Fig. 5A, [0190], fourth lens e.g. 540 is concavely formed at a light emitting surface e.g. 542 optical axis, from which a light is emitted);
a fifth lens aspherically formed at an incident surface and a light emitting surface (see Fig. 5A, and see [0191] fifth lens e.g. 550 is aspheric at a light incident surface e.g. 551 and a light emitting surface e.g. 552); 
a filter (see Fig. 5A, [0193] IR filter e.g. 560); and 
an image sensor (Fig. 5A, [0193] image plane e.g. 570 where the image sensor is located or Fig. 19 for Table 9, Image), wherein
the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, the filter and the image sensor are sequentially arranged in that order along an optical axis from a subject side (Fig. 5A, Lens e.g. 510, 520, 530, 540, 550);
wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø 3, and a refractive power of fourth lens is ø 4, a conditional expression of | ø 2| > | ø 4| > | ø 3| is satisfied (see Fig. 20 for Table 9, refractive power second lens |1/f2| value e.g. |0.20|, refractive power fourth lens |1/f4| value e.g. |0.16|, refractive power power third lens |1/f3| value e.g. |0.01|, condition is satisfied).
Tsai, 5th embodiment, does not explicitly disclose wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens, and wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F < 0.9 is satisfied.
However, Tsai in the alternate embodiment, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030).
Therefore, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as it enables eliminating unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as taught by Tsai 10th embodiment into the system of Thai 5th embodiment for the purpose to eliminate unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).
Further, Tsai teaches wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 <TTL/F < 0.9 is satisfied (see Fig. 5B, given ImgHT = 2.86, see [0210] given TTL/ImgH=1.74, solving for TTL = 4.97, see Fig. 19 for Table 9, f=4.29, value e.g. 1.1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the ratio of a distance from an incident surface of the first lens to an upper surface of the image sensor and focal length of the system to the above range in order to provide an optical imaging lens assembly that features better image quality and is compact while maintaining a moderate total track length (see Tsai [0007]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the ratio of a distance from an incident surface of the first lens to an upper surface of the image sensor and focal length of the system to the above range in order to provide an optical imaging lens assembly that features better image quality and is compact while maintaining a moderate total track length (see Tsai 0007), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).

Claim 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al.  (US20120092778A1, cited on record) as applied to claim 1 above, and further in view of Sun (US20160216495A1, cited on record).
Claim 14, Tsai teaches the invention of claim 1, Tsai does not explicitly disclose wherein the second lens and the third lens are made of flint material.
Tsai teaches the lens elements can be made of glass or plastic material (see para. [0075]), but does not explicitly teaches wherein the second lens and the third lens are made of flint material.
However, Sun discloses a 5 lens system, wherein the second lens and the third lens are made of flint material (Fig. 1; [0016] “In yet another exemplary embodiment, the second lens is made of flint glass material”. [0017] “In another exemplary embodiment, the third lens is made of flint glass material”. [0029] “The second lens L2 is made of flint glass material. The third lens L3 is made of flint glass material”).
Therefore, Sun teaches wherein the second lens and the third lens are made of flint material as it enables being made of glass instead of plastic in order to reduce the influence of the environmental temperature on the image quality of the projection lens (0005).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second and third lens material from the system of Tsai to have wherein the second lens and the third lens are made of flint material as taught by Sun for the purpose of being made of glass instead of plastic in order to reduce the influence of the environmental temperature on the image quality of the projection lens (Sun, [0005]) and since glass is one of known materials with known optical properties, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of such materials enables reducing the influence of the environmental temperature on the image quality of the projection lens (Sun, [0005]), since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). See e.g. §MPEP §2144.07).
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-16, 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   Claims 1-4, 6-7, 9-10, 12-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20160187621) in view of Tsai et al. (US20120092778A1, cited on record).
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6, 5th Par. “Tsai fails to disclose or suggest that when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F < 0.9 1s satisfied”
Examiner respectfully disagrees since Tsai previously rejected claim 5, now incorporated into independent claims 1, 16, 17, to include “wherein when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 <TTL/F < 0.9 is satisfied”, from Fig. 5B, given ImgHT = 2.86, see [0210] given TTL/ImgH=1.74, solving for TTL = 4.97, see Fig. 19 for Table 9,  f=4.29, value e.g. 1.1, which is close to the conditional expression of 0.8 <TTL/F < 0.9. Applicant argument commensurate of record does not mentions or addresses the optimization of ranges as an obviousness as previously presented in claim 5 and rejected by Tsai, which are now incorporated into the independent claims 1, 16, and 17. Applicant arguments on record seem to address the rejection presented by Kubota and not from Tsai. The Applicant is reminded that one can rebut a presumption of obviousness based on a claimed invention that falls within a prior art range by showing “(1) [t]hat the prior art taught away from the claimed invention … or (2) that there are new and unexpected results relative to the prior art.” Iron Grip Barbell Co., Inc. v. USA Sports, Inc. 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             

/MARIN PICHLER/Primary Examiner, Art Unit 2872